Citation Nr: 0423904	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  01-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include disability due to herbicide exposure.  

2.  Entitlement to service connection for a disability 
manifested by joint pain, to include disability due to 
herbicide exposure.  

3.  Entitlement to an effective date prior to December 1, 
1993, for a grant of a 100 percent rating for service- 
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and J.F.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970, including service in Vietnam.  His decorations 
include the Purple Heart and Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In April 2003, the veteran, his spouse and a fellow 
serviceman appeared before the undersigned Veterans Law 
Judge, by videoconference from the RO, and gave sworn 
testimony.  

In October 2003, the case was remanded for examination of the 
veteran.  He failed to report for the scheduled examination 
and has not asserted any good cause for failing to report.  
38 C.F.R. § 3.655 (2003).  In early March 2004, a 
supplemental statement of the case (SSOC) notified him that 
the case would be adjudicated on the record and that the 
record did not support the claim.  The veteran has not 
provided any reason for missing the examination or requested 
that it be rescheduled.  Neither he nor his attorney has 
responded to the SSOC.  

The October 2003 Board Remand also directed that the veteran 
be notified in accordance with the Veterans Claims Assistance 
Act of 2000 (herein "VCAA").  This action was completed in 
January 2004.  The veteran did not submit any additional 
evidence, or identify any additional evidence for VA to 
obtain.  

Additionally, the October 2003 Board Remand referred other 
matters to the RO.  These matters have not been developed for 
consideration by the Board.  Absent a notice of disagreement, 
a statement of the case and a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  There 
are no other issues properly before the Board at this time.  

Notably, during the veteran's April 2003 videoconference 
hearing, he asserted that his joint pains were due to his 
service-connected wounds.  This issue had not been developed 
for appellate consideration, so it was referred back to the 
RO for appropriate disposition.  The file shows that the RO 
has begun processing the claim.  While all claims reasonably 
raised by the record must be considered, since it could 
possibly be detrimental to the veteran, the Board will not 
consider the wound residuals as they have not yet been 
evaluated or adjudicated by the RO.  Godfrey v. Brown, 7 Vet. 
App. 398, 400 (1995); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); but see Solomon v. Brown, 6 
Vet. App. 396, 400 (1994).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Any skin symptoms the veteran may have had during service 
were transitory in nature and resolved without residual 
disability.  

3.  The veteran's current skin disorder was not manifested 
during his active duty service.  

4.  The veteran does not have a skin disability as the result 
of disease or injury during his active military service.  

5.  The veteran does not have a skin disability as the result 
of exposure to Agent Orange or other herbicide.  

6.  Any joint pains the veteran may have experienced during 
service were transitory in nature and resolved without 
residual disability.  

7.  The veteran's current disability manifested by joint pain 
was not manifested during his active duty service.    

8.  The veteran does not have a disability manifested by 
joint pain as the result of disease or injury during his 
active military service.  

9.  The veteran does not have a disability manifested by 
joint pain as the result of exposure to Agent Orange or other 
herbicide.  

10.  The May 1984 claim for service connection for PTSD was 
abandoned, as the veteran did not make a timely response to a 
request for evidence.  

11.  The claim for service connection for PTSD was not 
reopened until July 7, 1992.  

12.  PTSD was not more than mild prior to May 27, 1993.  

13.  As of May 27, 1993, the veteran was demonstrably unable 
to retain employment.  


CONCLUSIONS OF LAW

1.  Skin disability was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  Disability manifested by joint pain was not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

3.  The criteria for an effective date of May 27, 1993, but 
no earlier, for assignment of a 100 percent rating for 
service-connected PTSD, have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.158, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  The intended 
effect of the regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of the assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  
That was impossible in this case, because the initial 
unfavorable rating decision was issued before the new law 
became effective.  However, any deficits in the original 
notice were cured long before the case came to the Board and 
are no more than non-prejudicial error.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
the benefits claimed in this case.  Specifically, the April 
1999 RO letters to the veteran discussing exposure to 
herbicides and what was needed to prove a claim based on 
herbicide exposure, the statement of the case (SOC), 
supplemental statements of the case (SSOC's) and a January 
2004 VCAA letter informed the veteran of the information and 
evidence necessary to support entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It should be noted that the case was previously remanded by 
the Board for VCAA compliance.  The RO has do so to the 
extent possible, considering that the initial unfavorable 
decision was issued before the law became effective.  Neither 
the veteran nor the representative has indicated that there 
is any more evidence which could be obtained to support the 
claim.  Thus, an additional remand would only delay the case, 
without benefit to the claimant.  

In October 2003, the Board, Remanded the case for examination 
of the veteran.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  However, he failed to report for the scheduled 
examination.  In January 2004, he called to cancel the 
examination appontment, but there is no record that he or his 
attorney has asserted any good cause for failing to report, 
or has asked that the examination be rescheduled.  See 
38 C.F.R. § 3.655 (2003).  

The Board finds that the provisions of VCAA for assisting the 
veteran have been met.  The claims file includes service 
medical records and VA medical records and examination 
reports.  No additional evidence has been identified by the 
veteran as pertinent to his claim.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Under these circumstances, the Board 
finds that no additional action, by VA, is necessary to 
assist the veteran.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for a Skin Disability

There is no evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran was 
scheduled for a VA examination to determine the nature of any 
current skin disability and the likelihood that it was 
related to service.  He failed to report for examination 
without good cause, so the claim had to be adjudicated 
without evidence from the examination.  38 C.F.R. § 3.655 
(2003).  

The evidence of record shows that the veteran had a lipoma on 
the left shoulder in August 1992.  It was scheduled for 
excision in April 1993.  On general examination by VA, in 
March 1993, the veteran reported knowing about a lump on his 
shoulder for 10 years, and it was gradually enlarging.  [This 
would place the onset of the lump at more than 20 years after 
service.]  There was a soft, free, movable 2-inch mass high 
on the arm adjacent to the head of the humerus.  The 
diagnosis was a lipoma of the left arm.  There is no further 
evidence of this skin lesion.  On hospitalization in May 
1993, the veteran was noted to have multiple old shrapnel 
wound scars.  None of the scars were reported to be 
symptomatic.  On hospitalizations in October 1997 and August 
1999, it was reported that the veteran's skin had no lesions.  
As the most recent competent medical evidence indicates that 
there is no disability, service connection cannot be granted.  

Further, there is no competent evidence of a relevant disease 
or injury during service.  There is no competent evidence of 
a chronic skin disorder during service.  The service medical 
records do not reflect any complaints, findings or diagnoses 
of a chronic skin disorder during service.  The competent 
evidence is against the claim with the January 1970 
separation examination showing that the veteran's skin was 
normal.  As the preponderance of evidence establishes that 
there is no pertinent disease or injury during service, 
service connection cannot be granted.  

There is no evidence of a continuity of skin symptoms 
following service.  There is no such evidence from a doctor 
or other medical professional.  While a lay witness, such as 
the veteran, may testify as to what he actually sees, neither 
the veteran nor any other witness has described any 
continuing skin symptomatology which could link a current 
disability to service.  Cf. Gregory v. Brown, 8 Vet. App. 563 
(1996).  Also, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Since 
over 20 years passed between service and the veteran noticing 
a skin lesion, and there is no medical evidence of a link, 
the preponderance of evidence is against a connection between 
service and a current disability.  In the absence of a link 
between a current disability and disease or injury in 
service, service connection cannot be granted.  

Service Connection for a Disability Manifested by Joint Pain.

The recent VA outpatient and hospital records provide some 
evidence of a current disability.  There have been some 
recent findings and diagnoses.  On hospitalization in October 
1997 and August 1999, there was right hip pain.  Left 
shoulder bursitis was noted on hospitalization from August to 
October 1997.  In April 1999, there were elbow pains and 
X-rays disclosed bilateral olecranon spurs.  In May 1999, 
there was bursitis in the left shoulder.  In July 1999, an 
orthopedic examination led to diagnoses of bilateral 
epicondylitis, tendonitis at the origin of the right hip 
flexor, and intermittent shoulder pain.  In August 1999, 
there was some improvement in the elbow pain, but the veteran 
complained of pain in the right hip and groin area.  Right 
lower extremity deficits were noted on rehabilitation 
evaluation in September 1999.   

However, there is no competent evidence of a relevant disease 
or injury during service and there is no competent evidence 
to connect the current disability to service.  

The service medical records do not support the claim, as they 
do not document any chronic joint disease or injury during 
service.  They provide evidence against disease or injury 
during service, because the report of the January 1970 
separation examination shows that the upper extremities, 
lower extremities, spine and other musculoskeletal parts were 
clinically evaluated as normal.  This reflects the findings 
of trained medical personnel at that time and is highly 
probative. 

There is no competent medical evidence of a continuing joint 
disability in the years following service.  At his April 2003 
videoconference hearing, the veteran testified of joint pains 
following and related to his wounds.  As noted above, the 
wound residuals will be rated apart from this claim.  The 
veteran did not report having symptoms of any other joint 
disability in the years following service.  Review of the 
record does not disclose any continuity of joint 
symptomatology.  Moreover, the prolonged period without 
medical complaint and the amount of time that elapsed since 
military service is evidence against the claim.  Maxson, at 
1333.  

The normal findings on separation examination and the passage 
of many years without medical documentation of a disability 
form a preponderance of the evidence, which shows that the 
veteran's joints were normal when he left service and that 
the current joint symptoms began long after service and are 
not related to disease or injury during service.  
Consequently, service connection must be denied.  

Herbicide Presumptions

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebutable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2003).  For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of date of onset.  38 C.F.R. § 
3.309(e), Note 2.  

The Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991 and based on studies by the National 
Academy of Science (NAS), has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  

Although it is presumed that the veteran was exposed to Agent 
Orange or other herbicide during his service in Vietnam, 
there is no basis to presume that his exposure led to the 
lipoma, last seen in 1993, or to a disability manifested by 
joint pain.  Neither of these claimed conditions is a 
disability subject to the herbicide presumptions.  More 
importantly, it has been determined, in accordance with law 
and based on scientific research, that that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Thus, there is a preponderance of evidence 
against a connection.  We again note that the veteran failed 
to report for an examination which might have developed a 
more specific diagnosis and connected it to service.  



Effective Date Prior to December 1, 1993, for a Grant of a 
100 Percent 
Rating for Service-Connected Post-Traumatic Stress Disorder 
(PTSD)

The veteran's initial claim for service connection for PTSD 
was received in May 1984.  In an accompanying statement, the 
veteran wrote that if additional information was needed he 
could get it from Brookwood Lodge, where he was hospitalized 
for alcoholism in August 1981.  They reportedly told him that 
his alcoholism was caused by his experience in Vietnam.  

A deferred rating decision is an internal VA document for 
processing the claim, neither law nor regulation requires 
that the veteran be sent a copy.  The deferred rating 
decision, dated in July 1984, directed that the veteran be 
sent a letter asking him to provide evidence of treatment and 
a diagnosis of PTSD.  The record contains a copy of the 
letter sent to the veteran asking for this information.  The 
address on the letter is the same as that currently in use.  
There is no record of the letter being returned as 
undelivered.  The veteran and his wife recently testified to 
the effect that he did not receive the letter.  The official 
record is more probative than the veteran's recollection as 
to what mail he received almost 20 years ago.  Consequently, 
the Board finds that the veteran received the July 1984 
letter from the RO requesting evidence.  

The veteran did not submit the evidence from Brookwood Lodge, 
as he said he would.  Neither did he ask VA to obtain this 
evidence.  He did not provide addresses or other identifying 
data by which VA could have obtained the evidence.  The 
records were eventually obtained.  In September 1981, it was 
noted that the veteran had guilt, anger and remorse about 
killings and deaths in Vietnam.  However, there was nothing 
in the records which diagnosed PTSD.  Therefore, even if the 
records had been obtained in 1984, they would not have been 
sufficient to grant service connection for PTSD or a 100 
percent rating.  

There is no record of any response from the veteran to the 
July 1984 evidence request.  Under the regulations in effect 
at the time, if a claimant did not furnish requested evidence 
within 1 year of the request, the claim would be considered 
abandoned and further action would not be taken unless a new 
claim was received.  38 C.F.R. § 3.158(a) (1983).  

The veteran's attorney has asserted that many years passed 
before the veteran heard from VA.  The letter sent in July 
1984 specifically told the veteran that: 

Before further action can be taken on 
your compensation claim, it will be 
necessary for you to submit additional 
evidence to show that your claimed 
disabilities have been treated since your 
discharge from service (emphasis added).  

This clearly informed the veteran that VA would take no 
further action until he responded.  As noted above, the 
letter was sent to the veteran's current address and not 
returned as undeliverable.  The claims records are more 
probative than memory of events almost 20 years ago.  
Consequently, the Board has found that the veteran received 
the letter.  We also find that he was notified that VA would 
take no further action until he responded.  He was on notice 
that he had the responsibility of notifying VA.  Because he 
did not do so, the passage of many years until the next 
contact with VA was entirely his fault and responsibility.  
Since the delay is entirely the veteran's doing, there is 
nothing in this delay which would support an earlier 
effective date.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).  

The RO requested the veteran's service medical records from 
the National Records Center.  A form shows that they were 
received in August 1984.  An August 1984 deferred rating 
decision noted that the service medical records were negative 
for any complaint, treatment or diagnosis of any nervous 
disorder.  The veteran was not sent a copy of this internal 
document.  

The RO received a claim for wound residuals in April 1985.  
The April 1985 claim dealt only with the claim for wound 
residuals and did not address PTSD.  Notably, it did not 
identify any evidence of PTSD or provide anything which could 
be considered a response to the previous request for 
evidence.  The claim referred to a VA hospitalization, for 
treatment of wound residuals, in March 1985.  The summary of 
the VA hospitalization in March and April 1985 shows a 
diagnosis of continuous alcohol dependence, and does not 
mention PTSD.  Consequently, there is nothing here which 
could be construed as a timely response to the July 1984 
request for evidence.  

A form dated in May 1985 shows that an examination for 
fragment wounds of the right leg, buttocks and calves of the 
legs was scheduled; however, the veteran failed to report.  A 
deferred rating decision noted the veteran's failure to 
report for examination, that the evidence was not sufficient 
to evaluate, and that the claim should be denied.  Since a 
deferred rating decision is an internal document, the veteran 
was not sent a copy of it, but he was sent a letter as the 
deferred rating decision directed.  

In a letter dated in June 1985, sent to the veteran's current 
address, he was told that VA could not grant his claim for 
disability benefits.  He was also told that claimants must 
undergo examination when requested, that he failed to report 
for examination, and that no further action would be taken 
unless VA was notified of his willingness to report for 
examination.  He was told that the examination would be 
rescheduled and the claim reconsidered when the examination 
was completed.  During the April 2003 videoconference 
hearing, it was asserted that the veteran did not receive the 
June 1985 letter and, that if he did, the back of it was 
blank, not containing the appellate rights.  The file shows 
that the letter was sent to the veteran's address of record, 
not returned as undeliverable, and that the back of the 
letter contained the veteran's appellate rights.  The claims 
records are more probative than memory of events almost 20 
years ago.  As a result, the Board finds that the veteran 
received the letter with the notice of appellate rights.  
More significantly, the correspondence in May and June 1985 
deals exclusively with wound residuals and does not address 
or provide evidence relating to PTSD.  

There is no record of a response to the request for evidence 
within the year after the July 1984 request.  Thus, the July 
1984 claim cannot be used as the effective date of benefits.  
38 C.F.R. § 3.158 (2003).  

VA clinical notes of January and February 1986 show the 
veteran was briefly seen for after-care following treatment 
for alcohol at a VA facility.  There is no evidence of 
treatment for PTSD.  These notes are not sufficient to reopen 
the PTSD claim.  There is no indication that a claim was 
filed at this time or within the following year.  38 C.F.R. 
§ 3.157 (1985, 2003).   

Records from Terrell State Hospital show the veteran was 
admitted in April 1992 and released in May 1992.  The 
discharge diagnosis was alcohol dependence.  There was no 
diagnosis of PTSD.  In a history taken on admission, the 
veteran reported that adjustment to the military was not a 
problem, nor did he have any problems readjusting to civilian 
life.  He stated that he never had flashbacks of his Vietnam 
experiences.  The reports show extensive testing and 
evaluation without any suggestion of disability from PTSD.  

There was no medical opinion or indication that the GAF score 
was the result of PTSD.  The GAF was 40.  The global 
assessment of functioning (GAF) is a scale reflecting the 
psychological, social and occupational functioning under 
hypothetical continuum of mental illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 31 to 40 indicates some impairment in reality testing or 
communication OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family and was 
unable to work).  See Cathell v. Brown, 5 Vet. App. 539 
(1996).  The explanation linked the veteran's problems to his 
alcohol consumption and there was no medical opinion or 
indication that the GAF score was, in any part, the result of 
PTSD.  Thus, the Terrell State Hospital report does not show 
that the veteran was totally at that time due to PTSD.  

The next claim for service connection for wounds and PTSD was 
received on July 7, 1992.  In a letter dated in August 1992, 
the RO asked the veteran for treatment information.  In a 
letter dated the next day, additional information pertaining 
to PTSD was requested.  

A VA mental examination was done in March 1993.  The 
diagnosis was PTSD, chronic, relatively mild; and alcohol 
abuse and dependence, in remission since January.  The 
examination findings support the conclusion that the PTSD was 
mild.  The veteran reported symptoms including dreams and 
nightmares of Vietnam.  He said he could not take the noise 
of helicopters or jets, the smell of diesel fuel, or go 
hunting.  On mental status evaluation, the veteran was 
cooperative and responded in an appropriate manner.  He was 
somewhat brief but volunteered pertinent information.  He was 
organized and expressed his thoughts adequately.  Speech was 
of normal quality.  He was oriented.  Thought content 
revealed anxiety, increased irritability, and some 
sensitivity to noises or reminders of combat with a startle 
response on occasion.  He had difficulty with interpersonal 
relationships and had an alcohol problem since 1978.  His 
sleep was disturbed initially and by waking from recurring 
nightmares.  He often startled on waking and sometimes had 
dissociative behavior.  He expressed survival guilt.  He had 
been depressed at times with suicidal thoughts, crying 
spells, etc.  

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated as 100 percent disabling where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  A 70 percent evaluation required that the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, with the 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating required that the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating required definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, so that the psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent rating contemplated manifestations 
which were less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 
0 percent rating was assigned where there were neurotic 
symptoms which might somewhat adversely affect relationships 
with others but which did not cause impairment of working 
ability.  38 C.F.R. Part 4, Codes 9400-9411 (1992).  

The veteran may feel that the PTSD was more severely 
disabling; however, the opinion of a trained medical 
professional is significantly more probative.  In this case, 
the examiner, in March 1993, reviewed and discussed the 
veteran's history, as well as described current findings in 
detail, and concluded that the veteran had a mild PTSD.  This 
opinion is the most probative evidence as to the extent of 
the disability at the time and provides a preponderance of 
evidence which establishes that the disability from PTSD was 
mild in March 1993.  At that time, the rating schedule 
provided a 10 percent evaluation for mild PTSD.  
Consequently, we find that the evidence of record at the time 
of the April 1993 rating decision, which granted service 
connection for PTSD, supported the 10 percent evaluation 
assigned at that time.  

The April 1993 rating decision made the 10 percent evaluation 
effective July 7, 1993, the date that the veteran notified 
the RO that he wished to pursue his claim.  This was the 
correct effective date.  38 U.S.C.A. § 5110(a).  As discussed 
above, the prior claim was abandoned, as the veteran did not 
respond to the request for evidence in a timely manner.  
38 C.F.R. § 3.158.  

The veteran was hospitalized at a VA facility in May and June 
1993.  It was noted that he was currently drinking up to 12 
beers a night, one to three times a week and had last used 
alcohol on May 25, 1993, being admitted on May 27, 1993.  
Axis I diagnoses were continuous alcohol dependency, 
continuous nicotine dependency, PTSD, and depressed 
feelings/suicidal ideations resolved.  The current GAF score 
was 45.  The GAF for the past year was estimated to be 50.  A 
GAF of 41 to 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

The GAF score of 50 for the past year was clearly an 
estimate.  It does not have the probative weight of the March 
1993 VA examination, which was based on actual findings at 
the time.  Thus, the estimated GAF of 50 for the previous 
year does not by itself establish entitlement to an earlier 
effective date for a higher evaluation.  

However, since it is based on findings at the time, the 
hospital report does provide the most probative evidence as 
to the extent of the disability when the veteran was admitted 
on May 27, 1993 and released in June 1993.  The "current" 
GAF score was 45, which is consistent with the veteran being 
demonstrably unable to retain employment, as required for the 
100 percent rating.  38 C.F.R. Part 4, Code 9411 (1992).  The 
hospital report does not separate the disability due to PTSD 
from the disability due to alcohol abuse and other factors.  
Thus, the entire disability must be assigned to the PTSD.  
This means that the evidence must be read as showing that 
PTSD rendered the veteran demonstrably unable to obtain or 
retain employment as of the date of his admission on May 27, 
1993.  Consequently, the Board finds that a 100 percent 
evaluation was warranted effective May 27, 1993.  However, 
for reasons discussed above, the preponderance of the 
evidence is against assignment of a higher rating prior to 
that date.




ORDER

Entitlement to an effective date of May 27, 1993, for a 100 
percent rating for service-connected PTSD is warranted.  To 
this extent, the appeal is granted subject to the law and 
regulations governing the payment of monetary awards.

Entitlement to an effective date prior to May 27, 1993, for a 
grant of a 100 percent rating for service-connected PTSD, is 
not warranted.  Entitlement to service connection for a skin 
disability, to include disability due to herbicide exposure, 
is not warranted.  Entitlement to service connection for 
disability manifested by joint pain, to include disability 
due to herbicide exposure, is not warranted.  To this extent, 
the appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



